SIXTH AMENDMENT TO CREDIT AGREEMENT

        This Sixth Amendment to Credit Agreement (the “Amendment”) is made as of
this 15th day of May, 2002 by and among ASCENT FUNDING, INC. (the “Borrower”),
and LASALLE BANK NATIONAL ASSOCIATION (the “Bank”).


W I T N E S S E T H:

        WHEREAS, the Borrower and the Bank are parties to that certain Credit
Agreement, dated as of June 6, 1997, as amended by that certain First Amendment
to Credit Agreement, dated as of September 8, 1998, as further amended by that
certain Second Amendment to Credit Agreement, dated as of August 12, 1999, as
further amended by that certain Third Amendment to Credit Agreement, dated as of
November 30, 2000 with an effective date of September 30, 2000, as further
amended by that certain Fourth Amendment to Credit Agreement, dated as of April
17, 2001, and as further amended by that certain Fifth Amendment to Credit
Agreement, dated as of November 27, 2001 (collectively, the “Credit Agreement”);
and

        WHEREAS, the Borrower and the Bank desire to further amend the Credit
Agreement as more fully set forth herein;

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree as follows:

SECTION I. DEFINITIONS. Unless otherwise defined herein, all capitalized terms
shall have the meaning given to them in the Credit Agreement.

SECTION II. AMENDMENTS TO CREDIT AGREEMENT.

        2. 1 The definition of "Anniversary Date" in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and amended by inserting the
following in its stead:

        "Anniversary Date means June 5 of each calendar year, commencing June 5,
2003."

        2.2 The definition of “Commitment” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and amended by inserting the
following in its stead:

        “Commitment means the commitment of the Bank to make Revolving Loans
hereunder in the aggregate amount of $6,500,000, as the same may be adjusted
from time to time pursuant to Section 2.4 or by written agreement between the
Borrower and the Bank.”

        2.3 The definition of “Revolving Loan Termination Date” in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and amended by
inserting the following in its stead:

        “Revolving Loan Termination Date means June 5, 2003; provided, however,
if not fewer than seven (7) months nor more than nine (9) months prior to any
Anniversary Date, the Borrower requests the Bank to extend the Revolving Loan
Termination Date for an additional year and if the Bank in its sole discretion
in writing within thirty (30) days of such request, grants such request, the
Revolving Loan Termination Date means the date to which the Revolving Loan
Termination Date has been so extended. If such date is not a Business Date, the
Revolving Loan Termination Date shall be the next preceding Business Day.”

SECTION III. CONDITIONS PRECEDENT. The effectiveness of this Amendment is
expressly conditioned upon satisfaction of the following conditions precedent:

        3.1 The Bank shall have received a copy of this Amendment duly executed
by the Borrower.

        3.2 The Bank shall have received a $10,000 renewal fee due and payable
and deemed fully earned on the date hereof.

        3.3 The Bank shall have received such other documents, certificates and
assurances as it shall reasonably request, all of which shall have been
delivered on or prior to the date hereof.

SECTION IV. REAFFIRMATION OF THE BORROWER. The Borrower hereby represents and
warrants to the Bank that (i) the warranties set forth in Article 5 of the
Credit Agreement are true and correct on and as of the date hereof, except to
the extent (a) that any such warranties relate to a specific date, or (b)
changes thereto are a result of transactions for which the Bank has granted its
consent; (ii) the Borrower is on the date hereof in compliance with all of the
terms and provisions set forth in the Credit Agreement as hereby amended; and
(iii) upon execution hereof no Event of Default has occurred and is continuing
or has not previously been waived.

SECTION V. EXPENSES. The Borrower shall pay, upon demand, all reasonable
attorneys' fees and out-of-pocket costs of the Bank in connection with this
Amendment and the agreements, documents and other items contemplated hereunder.

SECTION VI. FULL FORCE AND EFFECT. Except as herein amended, the Credit
Agreement and all other Loan Documents shall remain in full force and effect.

SECTION VII. COUNTERPARTS. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year specified above.


ASCENT FUNDING, INC.

By: /s/Patrick J. Mitchell
Name: Patrick J. Mitchell
Title: Chairman of the Board and President



LASALLE BANK NATIONAL ASSOCIATION

By: /s/Linda A. Whittaker
Name: Linda A. Whittaker
Title: Assistant Vice President



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

        The undersigned, ASCENT ASSURANCE, INC. (formerly Westbridge Capital
Corp.), hereby ratifies and reaffirms that certain Guaranty dated June 6, 1997
(as amended from time to time, the “Guaranty”) made by the undersigned in favor
of LaSalle Bank National Association (the “Bank”) and each of the terms and
provisions contained therein, and agrees that the Guaranty continues in full
force and effect following the execution and delivery of the foregoing
Amendment. The undersigned represents and warrants to the Bank that the Guaranty
was, on the date of the execution and delivery thereof, and continues to be, the
valid and binding obligation of the undersigned enforceable in accordance with
its terms and that the undersigned has no claims or defenses to the enforcement
of the rights and remedies of the Bank under the Guaranty.

        IN WITNESS WHEREOF, this Acknowledgment and Agreement of Guarantor has
been duly authorized as of this 15th day of May, 2002.


ASCENT ASSURANCE, INC.

By: /s/Patrick J. Mitchell
Name: Patrick J. Mitchell
Title: Chairman of the Board and
Chief Executive Officer